 In theMatter ofCRANE ENAMELWARE COMPANYandDISTRICT 50,UNITED MINE WORKERS OF AMERICACase No. 10-R-1135.-DecidedMay 4,1944Messrs. John H. ThomsonandHarry C: Daley,,of Chicago,Ill., andMr. Paul L. Yates,of Chattanooga,Tenn.,for the Company.Mr. Joe Morris,of Birmingham,Ala., andMessrs.Maxwell M.LackeyandRalph Willbanks,of Chattanooga,Tenn.,for the U. M. W.Messrs.W. H. CrawfordandW.B. Frazier,of Chattanooga,Tenn.,for the Steelworkers.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the U. M. W., alleging- that a question affectingcommerce had arisen concerning the representation of employees ofCrane Enamelware Company, Chattanooga, Tennessee, herein calledthe Company, the National Labor Relations Board provided for an.appropriate -hearing upon due notice before Mortimer H. Freeman,Trial Examiner.Said hearing was held at Chattanooga, Tennessee,on March 31, 1944.The Company, the U. M. W., and United Steel-workers of America, herein called the Steelworkers, appeared, partic-ipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made'at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes'the following:FINDINGS or FACT1.THE BUSINESS OF THE COMPANYCrane Enamelware Company, a Tennessee corporation and whollyowned subsidiary of Crane Co., an Illinois corporation, has its prin- -56 N. L R., B, No X52259 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDcipal 'office and place of business in .Chattanooga, Tennessee, where itisengaged in the manufacture of cast iron sanitary enamelware.During the past 12 months prior to March 31, 1944, the Company pur-chased for use at its Chattanooga plant raw "materials valued inexcess of $250,000, of which 50 percent was obtained from points out-side the State of Tennessee.During, the same period, the Companymanufactured and sold finished products valued in excess of $500,000,of which approximately 75 percent was shipped from the Company'sChattanooga plant to points outside the State of Tennessee.The (Company admits that it is engaged in commerce within,themeaning of the National Labor Relations Act.II. 'THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America is a labor organiza-tion admitting to membership employees of the Company. -.United Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESE\TAT1ONOn January 18 and February 21,1944, respectively, the U. M. W. andthe Steelworkers, each claiming majority representation, requested-recognition from the Company as representative of the Company'semployees for the purposes of collective bargaining.The Companymade no reply to either request for recognition.A statement of a Field Examiner for the Board, introduced in:evidence at the hearing, indicates that the U. M. W. and the Steel-workers severally represent a substantial number of employees-in theunit hereinafter found appropriate.',.-'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.iIV. THE APPROPRIATE UNITThe U. M. W. contends that all the Company's factory employees,including general production inspectors, but excluding office clerks,timekeepers, tally clerks, expediters, scheduling clerks, storekeepers,laboratory and technical employees, guards, foremen, and supervisoryemployees with authority effectively to recommend hiring, discharge,1The Field Examiner reported thatthe UM w had submitted 278 designations, ofwhich 221 dated between December 1943 andMarch 1944,bote the apparently genuine'eriginal"signatuies of persons whose names appear on the Company's pay roll of Match11. 1944, contained 494 names within the claimed appropriate unit. CRANE ENAMELWARE COMPANY261promotion, and'demotion, constitute an appropriate unit.The Com-pany and the Steelworkers are in substantial agreement with the U.M. W. with respect to the proposed unit.The only issue between theparties relates to the category of general production inspectors whomboth the Company and the Steelworkers contend should be excluded.The Field Examiner further reported that the Steelworkers hadsubmitted 439 designations, of which 92 dated between 1941 and March1944, bore the apparently genuine original signatures of persons, whosenames appear `on the aforesaid pay roll of March 11, 1944.The record reveals that general production inspectors, of whomthere are two presently employed by the Company, -are hourly paidemployees assigned to the inspection department under the supervisionof the Chief Inspector but actually employed in certain productiondepartments known as the enamel room and the No. 1 grinding room.The duty of the general production inspectors is to make a finalexamination of the finished products prior, to their shipment fromthe plant and to return to the production department from whenceit came any piece found to be defective either in workmanship ormaterial. In the performance of this duty, these inspectors may rejectdefective work over the protest of the foreman of the department in-volved.However, the general production inspectors have no dis-ciplinary authority with respect to any employees whose work theyhave rejected, nor do they have supervisory authority within ourcustomary definition over any other production employees. In addi-tion thereto, it appears that the general production inspectors workthe same number of hours and receive the same overtime rate of payas do the general factory employees; and that they also punch timeclocks and use the same plant facilities as do the production andmaintenance workers.2 -The Company, nevertheless, contends that general production in-spectors should be excluded from the appropriate unit upon the groundthat they are essentially representatives of management.There isnothing in the, evidence, however, to indicate that general productioninspectors have any voice in determining or shaping the labor policy ofthe Company. Since their work brings them in close contact with theproduction employees, and since their interests are similar to those- ofthe ordinary factory workers, we shall include the general productioninspectors, within the unit hereinafter found appropriate.3YThe record reveals that general production inspectors are eligible to membership inthe U Al. W. and that one such inspector now occupies the position of president of theU Al W local."SeeMatter of McDonnell Aircraft Corporation,49 N L. R B. 897;Matter of HowardAircraft Corporation,51'N. L R B 3k;Matter of Republic Aviation Corporation,51N L. R. B 1287;Matter of Laister-Kaujjnzann Aircraft Corporation,52 N L R B 155;Matter of Gardner-Denver Company,52 N L. R B. 1277;Matter of Winter & Company,55 N. L. It. B. 824. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all 'factory employees and general production inspec-tors employed at the Company's Chattanooga plant, excluding officeclerks,' timekeepers, tally clerks, expediters, scheduling clerks, store-keepers, laboratory and technical, employees;,, guards, foremen, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a ,unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESThe Company contended at the hearing that no election should bedirected at this time for the reason that at the time of the hearingitwas operating at, approximately 25 percent of capacity and expectedmomentarily to receive contracts which would necessitate an increasein personnel ranging from a minimum 'of'70 to a maximum of 300'percent of the employees presently employed by the Company.' How-ever, the Company's brief indicates that 'no contract such as'wouldinsure an increase in personnel has yet been executed by the Companyand that the prospects of an early expansion in employment are atbest speculative.Moreover, the employees now on the Company'spay roll constitute a fair cross section of those' who will ultimatelybe employed and we see no -reason at the present time for deprivingthem of the benefits of collective bargaining.We shall, therefore,deny the Company's request fora postponement of the election.However, in view of the possibility that a substantial increase in em-ployment may occur within the immediate future, we shall provideherein for the contingency that within'a period of less than 1 yearfollowing our certification, if any, the Company's pay roll may bemore than doubled.Accordingly we shall entertain a new repre-sentation petition affecting the employees involved herein within aperiod of less than 1 year, but not before the expiration of 6 months,,from the date of any certification which may issue in the instant pro-ceedings, upon proof (1) that the number of employees in the appro-priate unit is more than double the number of employees eligible tovote in the election hereinafter directed;,and (2) that the petitioninglabor organization represents a -substantial number of employees inthe expanded unit 4We shall direct,that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of4SeeMatter of'Aluminum Companyof America, 52 N L. R B 1040. CRANE ENAMELWARE COMPANY263'Election herein, subject to the limitations and additions set forth inthe Direction.The U. M. W. and the Steelworkers requests that they may appear onthe ballot-as "District 50, United Mine Workers of America, LocalUnion 12827" and,as "The United Steelworkers of America, C. I. O."respectively.The requests are hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9; of National Labor Board Rulesand Regulations-Series 3, it is herebyf.DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crane Enamelware,Company, Chattanooga, Tennessee, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional'Director,for,the Tenth Region, acting in this matter,as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11 of said Rules and Regulations, among the`employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire .to be represented by District 50, United Mine Workers ofAmerica, Local Union 12827 or by The United Steelworkers of Amer-ica, C. I. 0., for the purposes of collective bargaining, or by neither.